OFFICE         OF    THE A’ITORNEY GENERAL                          OF TEXAS
                                              AUSTIN




      Honorable           f . Y. Allm
     county        Auditor
     Ruut      Oount~
     Orwwille,               Tma8




                          Iv.harm girrn 0                                          iaemi08t     to the
      qaortion          8tate(l above as                                           ur   moeat    lottor.
                                                                                s rerrrenoe     to 8
      tfustoe        or      a 0                                                  he rleotion of ruih
      8 trwtw             i8                                                      45, Rsvlaed Gitil
                                                                                   , End Celle6 Swt~on,
                                                                                   t&ala,Artfolo 8945).



                                                                         vaoanoy.oooutfi.~
                                                                                     y the termr of
                                                                                    lmrrral of a trustee
                                                                                   I not poseess the
                                                                                     event ot ouoh air-
                                                                                     sote the sotmtr
                                                                                   n eu0h 0rri00 br
                       table person qualirlrd by law to not a8
      truatsr until ths next regular eleeetion or echo01 truetess
      ror suoh dimtrlot.” ~See State ax rd.. li~tllls v. LMnd$rson
      (TOG Clr. App.), 86 S. W:(2d) %W+.
                  With refqrenoe to,the rQht oi the oandldrte poll-
      ln& the nsit bigheat vote in the elrotfon whenln an lneliglblr
      permtt reooftadthe Sirs0 oholoe or the bleatore, we quote the
      roiiowittng rr0m 80 corpus Jurla, 9 w,  pe a09 t


“__^yy .._..___.__.._~^_~~^.._- ..-- .-.   -- . ..-. ---.-.. __....-..    -.
Honorable J. Y. Allen, Page 2

             *It Is a rundamental idea in all republican
        iorms of gmerninent tlat no one can be declared
        eleoted and no maeure oan be declared oerried,
        unless he or it reoeires a maJority or 4 plural-
        ity or the legal rote6 east in the eleotion. The
        ract t&et a plurality or a majorlt~ of tkm votes
        are oast ior an inellglbla candidate at a popular
        eleotlon does not entitle the oandldate reoelv-
        ing the next highest number or rotas to be de-
        clared elected; in such ,caaethe eleotors have
        failed to make a choice and the election is a
        nullity.'
          Therefore, you are respectrully advfsed that the
county board of eduoation should appoint a suitable person
to ill1 the ofrloe of sahool trustee, and that in an eleotlon
wherein the ilrat oholce or the voter8 is a dlsquallrled per-
son, the second choice is not to be deemed as elected.
          It may be tlmt your qaestlon bad rererence to a
member0r the oomty    board of trustees. Ii 80, our answer
ie the 8ame as above stated, by virtue of the language of Ar-
tlole 2696, Revtised Civil Statutes, a8 amended, Aots 1934,
end Called Se~slon, chapter MB to the erreot that all vacan-
cies on the oountr board ehall be tilled by the remaining
trustees.


                                         Yours very truly
                                              YGEiNERALOFTEXAS


                                                         d+
                                                 BenlamLn Woodall
                                                        Assistant

                  APpROVE3APR 29, 1940
2W:RS



                  ATTORNEY GENERAL OF TZXAS